Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Charles Rauch, Registration No. 67,072 on 02/14/2022.

The claims have been amended as the following:
(Currently Amended) A split view exiting method, comprising:
detecting, in a split view state, a moving operation simultaneously performed on a first split window and a second split window, wherein the moving operation is configured to cause the first split window and the second split window to move toward each other; 
moving simultaneously the first split window and the second split window toward each other according to the detected moving operation, wherein a first window size of the first split window and a second window size of the second split window are unchanged during the moving; 
acquiring window overlap information of the first split window and the second split window when detecting that the first split window and the second split window are partially overlapped; 

taking an application displayed on the target split window as a target application, wherein the target application remains displayed after exiting of the split view state; and
exiting the split view state to display the target application in fullscreen;
wherein an operation of selecting, based on the first window size of the first split window and the second window size of the second split window that are unchanged during the moving, a target split window from the first split window and the second split window, comprises:
selecting the first split window as the target split window, in response to the first window size of the first split window that is unchanged during the moving being greater than the second window size of the second split window that is unchanged during the moving.
(Previously Presented) The method of claim 1, wherein the window overlap information comprises a window overlap area, and the window overlap information meeting a preset split exiting condition comprises:
the window overlap area is greater than an area threshold. 
(Previously Presented) The method of claim 1, wherein the window overlap information comprises a window overlap length, and the window overlap information meeting a preset split exiting condition comprises:
the window overlap length is greater than a length threshold. 
(Previously Presented) The method of claim 1, wherein the window overlap information comprises an area ratio of a window overlap area to an area of the first split window, and the window overlap information meeting a preset split exiting condition comprises:

5.–9.    (Canceled)
 (Previously Presented) The method of claim 1, wherein an operation of acquiring window overlap information of the first split window and the second split window when detecting that the first split window and the second split window are partially overlapped comprises:
detecting an overlapped portion formed by moving the first split window and the second split window; 
updating a size of the overlapped portion until the size of the overlapped portion remains unchanged within a preset time length; and
taking a latest updated size of the overlapped portion as the window overlap information.
(Original) The method of claim 10, wherein the overlapped portion is formed when at least a part of the first split window is overlapped with at least a part of the second split window.
(Previously Presented) The method of claim 1, after an operation of moving simultaneously the first split window and the second split window toward each other according to the detected moving operation, the method further comprising:
detecting an overlapped portion formed by moving the first split window and the second split window;
wherein the window overlap information comprises an area of the overlapped portion, a length of the overlapped portion, and a ratio of the area of the overlapped portion to an  area of the first split window; and 
wherein the window overlap information meeting a preset split exiting condition comprises:

(Currently Amended) The method of claim 1, wherein an operation of exiting the split view state to display the target application in fullscreen comprises:
determining [[a]]the target split window from the first and second split windows; 
closing an other of the first split window and the second split window that is different from the target application windows; 
enlarging the target split window until the target split window is fullscreen; and
displaying the target application in the enlarged target split window. 
(Canceled)
(Previously Presented) The method of claim 1, after an operation of moving simultaneously the first split window and the second split window toward each other according to the detected moving operation, the method further comprising:
detecting an overlapped portion formed by moving the first split window and the second split window; 
acquiring and updating a size of the overlapped portion as the first split window and the second split window move;
acquiring and updating a size of an unoverlapped portion of the first split window as the first split window and the second split window move; and
acquiring and updating a size of an unoverlapped portion of the second split window as the first split window and the second split window move; 
wherein the window overlap information 

(Currently Amended) The method of claim 1, before an operation of detecting, in a split view state, a moving operation simultaneously performed on a first split window and a second split window, the method further comprising:
displaying the first split window, the second split window and a third split window on a screen, wherein the first split window, the second split window and the third split window[[s]] are adjacent;
wherein an operation of exiting the split view state comprises:
closing the second split window and the third split window; and 
enlarging the first split window until the first split window is fullscreen. 
17.–19. (Canceled)
(Currently Amended) An electronic device, comprising a memory, a processor, and a computer program stored in the memory and executable by the processor, a split view exiting method being implemented when the processor executes the computer program, the split view exiting method comprising:
detecting, in a split view state, a moving operation simultaneously performed on a first split window and a second split window, wherein the moving operation is configured to cause the first split window and the second split window to move toward each other; 
moving simultaneously the first split window and the second split window toward each other according to the detected moving operation, wherein a first window size of the first split window and a second window size of the second split window are unchanged during the moving; 

acquiring window overlap information of the first split window and the second split window based on a size of the overlapped portion; [[and]] 
in response to the window overlap information meeting a preset split exiting condition, selecting, based on the first window size of the first split window and the second window size of the second split window that are unchanged during the moving, a target split window ;
taking an application displayed on the target split window as a target application, wherein the target application remains displayed after exiting of the split view state; and 
exiting the split view state to display the target application in fullscreen;
wherein the first split window is selected as the target split window, in response to the first window size of the first split window that is unchanged during the moving being greater than the second window size of the second split window that is unchanged during the moving.
(Previously Presented) The electronic device of claim 20, wherein the window overlap information meeting a preset split exiting condition comprises:
any one of an area of the overlapped portion, a length of the overlapped portion, and a ratio of the area of the overlapped portion to an area of the first split window is greater than a corresponding threshold.
(Currently Amended) The electronic device of claim 20, wherein the exiting the split view state application in fullscreen, comprises:
the target split window from the first split window and the second split window;
taking an application displayed on the target split window as [[a]] the target application, wherein the target application remains displayed after the exiting of the split view state;
closing another one of the first split window and the second split window that is different from the target split window; and
enlarging the target split window to be fullscreen and displaying the target application in the enlarged target split window.
(Currently Amended) The electronic device of claim 22, wherein the selecting, based on first position information of the first split window and second position information of the second split window, [[a]] the target split window from the first split window and the second split window, comprises:
determining, based on first position information of the first split window and second position information of the second split window, one of the first split window and the second split window that is located at a specified location; and
selecting, as [[a]] the target split window, the determined split window located at the specified location.
(Currently Amended) A split view exiting method, comprising:
detecting, in a split view state, a moving operation simultaneously performed on a first split window and a second split window, wherein the moving operation is configured to cause the first split window and the second split window to move toward each other; 
moving simultaneously the first split window and the second split window toward each other according to the detected moving operation, wherein a first window size of the 
acquiring window overlap information of the first split window and the second split window when detecting that the first split window and the second split window are partially overlapped; 
in response to the window overlap information meeting a preset split exiting condition, selecting, based on a first area of an unoverlapped portion of the first split window and a second area of an unoverlapped portion of the second split window, a target split window from the first split window and the second split window, wherein the first area is determined based on an area of an overlapped portion between the first split window and the second split window and the first window size of the first split window that is unchanged during the moving, and the second area is determined based on the area of the overlapped portion and the second window size of the second split window that is unchanged during the moving; 
taking an application displayed on the target split window as a target application, wherein the target application remains displayed after exiting of the split view state; and
exiting the split view state to display the target application in fullscreen; 
wherein the first split window is selected as the target split window, in response to the first window size of the first split window that is unchanged during the moving being greater than the second window size of the second split window that is unchanged during the moving.
(Previously Presented) The method of claim 24, wherein the window overlap information meeting a preset split exiting condition, comprises:
any one of the area of the overlapped portion, a length of the overlapped portion, and a ratio of the area of the overlapped portion to an area of the first split window is greater than a corresponding threshold.

detecting the overlapped portion formed by moving the first split window and the second split window; 
updating a size of the overlapped portion until the size of the overlapped portion remains unchanged within a preset time length; and
taking a latest updated size of the overlapped portion as the window overlap information.
(Currently Amended) The method of claim 24, wherein the selecting, based on a first area of an unoverlapped portion of the first split window and a second area of an unoverlapped portion of the second split window, a target split window from the first split window and the second split window, comprises:
comparing a first area of an unoverlapped portion of the first split window and a second area of an unoverlapped portion of the second split window, to obtain a larger one of the first area and the second area; and
selecting, as [[a]] the target split window, one split window from the first split window and the second split window, the selected one split window corresponding to the larger one of the first area and the second area.
(Currently Amended) The method of claim 24, wherein the selecting, based on a first area of an unoverlapped portion of the first split window and a second area of an unoverlapped portion of the second split window, a target split window from the first split window and the second split window, comprises:
comparing a first area of an unoverlapped portion of the first split window and a second area of an unoverlapped portion of the second split window, to obtain a smaller one of the first area and the second area; and
the target split window, one split window from the first split window and the second split window, the selected one split window corresponding to the smaller one of the first area and the second area. 

The following is an examiner’s statement of reasons for allowance:
The prior arts of recorded including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 20, and 24 when taken in the context of the claims as a whole.
In addition to the applicants arguments/remarks submitted on 11/02/2021, at best the prior arts of record disclose, specifically for claim 1: 
Vranjes (US 20160034159 A1) discloses A split view exiting method, comprising (Vranjes Figs. 1-28; [0048], [0119]): detecting, in a split view state, a moving operation simultaneously performed on a first split window and a second split window (Vranjes Figs. 1-28; [0113-0115]); moving the first split window and the second split window according to the detected moving operation (Vranjes Figs. 1-28; [0116]); acquiring window overlap information of the first split window and the second split window when detecting that the first split window and the second split window are partially overlapped (Vranjes Figs. 1-28; [0117-0118]); and exiting the split view state when the window overlap information meets a preset split exiting condition (Vranjes Figs. 1-28; [0109], [0118-0119], [0039]) 
In addition to the applicants arguments/remarks submitted on 11/02/2021, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 20, and 24 as a whole.
Thus, claims 1-4, 10-13, 15-16, and 20-28 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN REPSHER whose telephone number is (571)272-7487.  The examiner can normally be reached on M-F 8:00a.m.- 5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on (571)-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOHN T REPSHER III/Primary Examiner, Art Unit 2143